Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 3rd, 2022 has been entered. Claims 1-12 remain pending in the application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 11, and 12 recite a method of organizing human activity because the claim recites a method that includes acquiring usage status of a parking lot, referring to the usage status, receiving a parking reservation, providing information regarding the reservation to a user, and guiding a first vehicle to the parking lot.  This is a method of managing relationships or interactions between people and managing business relations and sales activity (e.g., a driver of a first vehicle, a driver of a second vehicle, and a manager of a parking lot).  The mere nominal recitation of a device, a processor, and a computer does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of acquiring, referring, receiving, and providing in a computer environment.  The claimed device, processor, and computer are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of acquiring, referring, receiving, and providing in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-10 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2 and 3 further narrow the abstract idea of claim 1 by e.g., further defining allowing the first vehicle to re-enter the parking lot and a second vehicle to use the parking lot.  Claims 4-8 further narrow the abstract idea of claim 1 by e.g., further defining parking times and priority levels for using the parking lot.  Claims 9 and 10 further narrow the abstract idea of claim 1 by e.g., further defining 
providing a terminal device of a user or a vehicle used by the user with parking and time information.  Thus, claims 2-10 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-10 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (U.S. Patent Application Publication No. 20180268617) in view of Sadeghi (U.S. Patent Application Publication No. 20170323227), Takatsuka (U.S. Patent Application Publication No. 20180260887), and Fayfield (U.S. Patent Application Publication No. 20120280793).
	Regarding Claim 1, Bruce teaches a management device comprising:  an acquirer configured to acquire a usage status of a parking lot (see [0031] “Parking space information can include for each parking space coordinates of the parking space, user(s), and time period, prices and the like,” [0043] “In area 320 a user can be presented with representation of the parking area selected. In area 320 parking spaces that are already reserved for the designated time are indicated as being unavailable, and areas available for reservation are indicated to be available”);
	an information processor configured to refer to the usage status acquired by the acquirer and, to receive a first post-entry reservation for the use of the parking lot of the first vehicle (see [0082] “If a user arrives at a parking area, who has not reserved any parking space and is seeing if there are any open, not reserved parking spaces the user can benefit from indication indicating whether an open space is a reserved parking space, at which the user is not authorized to park at or an not reserved 
parking space, which can be indicated in green to indicate that the user is authorized to park in the open space and subsequent to parking, can transact to reserve the now occupied parking space”); and
	a provider configured to provide a user of the first vehicle with first information 10on the first post-entry reservation received by the information processor (see [0003] “a paper receipt can be printed at a kiosk for display on a dashboard of a vehicle driver user”).
	Bruce does not explicitly teach, however Sadeghi teaches vehicle charging stations within a parking lot for people to use (see [0002] “The present invention may be employed in various environments, including public and private streets, outdoor and indoor parking facilities (e.g., parking lots),” [0068] “the smart parking meter 200 may be used as a charging station for electric cars. In such instance, the parking meter may further include an extendable power cord that can be plugged into an electric car. The electric car then may be easily charged while the car is parked at the parking spot”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the smart parking meters as taught in Sadeghi with the parking system of Bruce with the motivation to enable “each of the parking meters is configured to receive power from an external power source and further configured to operate as a charging station for one or more electric vehicles” (Sadeghi [0017]).
	The combination of Bruce and Sadeghi does not explicitly teach, however Takatsuka teaches when a first vehicle having entered a facility including a parking lot cannot use the parking lot within a predetermined time after the entry at a first time receive a post-entry reservation (see [0045] “the user can refer to information displayed on the screen of the display component, such as the battery exchange completion time or the waiting time at each battery station, and select and reserve the battery station that can perform battery exchange most efficiently,” the vehicle cannot use the parking spot at the battery station for a predetermined time (waiting time)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the parking reservation system of Bruce and the smart parking meters of Sadeghi the process of receiving a post-entry reservation when a first vehicle having entered a facility cannot use the facility within a predetermined time after the entry as taught by Takatsuka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a parking reservation system where a post-entry reservation is received when a first vehicle having entered a facility including a parking lot cannot use the parking lot within a predetermined time after the entry.
	Bruce does not explicitly teach, however Fayfield teaches a controller configured to guide a first vehicle to the parking lot (see [0004] “One type of smart parking system uses a vehicle sensor and an indicator, typically an LED light, in proximity to each parking spot to direct customers to specific available parking spaces. A continuous green light typically indicates "available" while a continuous red light typically indicates ‘occupied,” [0122] “The system assigns a parking space to the vehicle. One technique is for the system to pre-assign the parking space. In the hotel example, the system may automatically select a parking space number, change the guest status parameter to the assigned 
parking space number, and flash the indicator light device associated with the assigned parking space a suggestive color, illustratively green. All other indicator light devices in the system may be left dark or flashed red. Another technique is to allow the driver to select any available parking space. The system may flash all available spaces a suggestive color such as green, while the unavailable spaces may be flashed another suggestive color such as red. When the driver parks the vehicle in one of the available parking spaces, the vehicle is detected and the system may change the guest status parameter to the assigned parking space number. In either case, the indicator lights may be turned off after the vehicle is detected in the parking space”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller configured to guide a first vehicle to the parking lot as taught in Fayfield with the parking system of Bruce with the motivation to “maximize parking utilization and increase revenue for the operator (a ramp operator, for example), and to improve the user's (a retail customer, for example) experience” (Fayfield [0004]).
	Bruce does not explicitly teach, however Fayfield teaches so that the first vehicle enters in the parking lot with a higher priority than a second vehicle, in a case in which the first vehicle of the user is provided with the first information on exiting from the facility and reenters the facility again at the second time based on the first information, wherein the second vehicle is the second vehicle that enters the facility at a third time, the third time being after the first time and the second time, and wherein the second vehicle has not made a pre-entry reservation for use of the parking lot performed before entry of the second vehicle into the facility (see [0123] “The vehicle may leave the parking facility without losing parking privileges. When a legally parked vehicle egresses the parking facility and attempts to re-enter, the system acquires and authenticates the code as the vehicle approaches the facility, and allows the vehicle to enter the parking facility. In one technique, the system flashes the indicator light device associated with the assigned parking space a suggestive color, illustratively green, based on the code. All other indicator light devices in the system may be left dark or flashed red. Another technique is for the system to change the guest status parameter to "unassigned" upon re-entry, and allow the driver to select any available parking space as described above. Note that the parking space remains assigned while the vehicle is away, thereby preserving parking privileges,” [0128] “the illegal vehicle that uses a code assigned to another. If the code submitted by an arriving vehicle is authenticated but the assigned space is occupied, the parked vehicle in the assigned space could be either a legal occupant or an illegal occupant … the system may allow the arriving vehicle to enter but indicate available spaces by flashing the associated indicator light devices a suggestive color, illustratively yellow. When the arriving vehicle is parked, the system may flash the indicator light devices associated with the spaces containing the arriving vehicle and the parked vehicle a suggestive color, illustratively yellow, and generate an ‘investigate’ alert to a facility agent,” the “legally parked vehicle” that re-enters the garage and the “arriving vehicle” teach the claimed “first vehicle” and “second vehicle,” respectively) (please see rejection above for combination rationale).
	Regarding Claim 9, the combination of Bruce, Sadeghi, and Takatsuka teaches the limitations of claim 1 as discussed above.  Bruce further teaches wherein the provider is configured to provide a terminal device of a user or a vehicle used by the user with the first information (see [0003] “a paper receipt can be printed at a kiosk for display on a dashboard of a vehicle driver user”).
	Regarding Claim 11, Bruce teaches a management method comprising: by a computer, acquiring a usage status of a parking lot (see [0031] “Parking space information can include for each parking space coordinates of the parking space, user(s), and time period, prices and the like,” [0041] 
“FIG. 3 illustrates an embodiment of a user interface 300 that can be displayed on a user computer device e.g. computer device 130 A for use by the user e.g. for making parking space reservations, changing parking space reservations, and registering users and/or vehicles into system 100 registered users of system 100 managed by manager system 110. User interface 300 can be displayed e.g. on a display of a computer device e.g. computer device 130A and/or a display of a vehicle system e.g. vehicle system 120A,” [0043] “In area 320 a user can be presented with representation of the parking area selected. In area 320 parking spaces that are already reserved for the designated time are indicated as being unavailable, and areas available for reservation are indicated to be available”):
	referring to the acquired usage status, and, receiving a first post-entry reservation for a use of the parking lot of the first vehicle (see [0082] “If a user arrives at a parking area, who has not reserved 
any parking space and is seeing if there are any open, not reserved parking spaces the user can benefit from indication indicating whether an open space is a reserved parking space, at which the user is not authorized to park at or an not reserved parking space, which can be indicated in green to indicate that the user is authorized to park in the open space and subsequent to parking, can transact to reserve the now occupied parking space”); and
	providing a user of the first vehicle with first information on the received first post-entry reservation (see [0003] “a paper receipt can be printed at a kiosk for display on a dashboard of a vehicle driver user”).
	Bruce does not explicitly teach, however Sadeghi teaches vehicle charging stations within a parking lot for people to use (see [0002] “The present invention may be employed in various environments, including public and private streets, outdoor and indoor parking facilities (e.g., parking lots),” [0068] “the smart parking meter 200 may be used as a charging station for electric cars. In such instance, the parking meter may further include an extendable power cord that can be plugged into an electric car. The electric car then may be easily charged while the car is parked at the parking spot”) (please see claim 1 rejection for combination rationale).
	The combination of Bruce and Sadeghi does not explicitly teach, however Takatsuka teaches when a first vehicle having entered a facility including a parking lot cannot use the parking lot within a predetermined time after the entry at a first time receive a post-entry reservation (see [0045] “the user can refer to information displayed on the screen of the display component, such as the battery exchange completion time or the waiting time at each battery station, and select and reserve the battery station that can perform battery exchange most efficiently,” the vehicle cannot use the parking spot at the battery station for a predetermined time (waiting time)) (please see claim 1 rejection for combination rationale).
	Bruce does not explicitly teach, however Fayfield teaches guiding a first vehicle to the parking lot (see [0004] “One type of smart parking system uses a vehicle sensor and an indicator, typically an LED light, in proximity to each parking spot to direct customers to specific available parking spaces. A continuous green light typically indicates "available" while a continuous red light typically indicates ‘occupied,” [0122] “The system assigns a parking space to the vehicle. One technique is for the system to pre-assign the parking space. In the hotel example, the system may automatically select a 
parking space number, change the guest status parameter to the assigned parking space number, and flash the indicator light device associated with the assigned parking space a suggestive color, illustratively green. All other indicator light devices in the system may be left dark or flashed red. Another technique is to allow the driver to select any available parking space. The system may flash all available spaces a suggestive color such as green, while the unavailable spaces may be flashed another suggestive color such as red. When the driver parks the vehicle in one of the available parking spaces, the vehicle is detected and the system may change the guest status parameter to the assigned parking space number. In either case, the indicator lights may be turned off after the vehicle is detected in the parking space”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller configured to guide a first vehicle to the parking lot as taught in Fayfield with the parking system of Bruce with the motivation to “maximize parking utilization and increase revenue for the operator (a ramp operator, for example), and to improve the user's (a retail customer, for example) experience” (Fayfield [0004]).
	Bruce does not explicitly teach, however Fayfield teaches so that the first vehicle enters in the parking lot with a higher priority than a second vehicle, in a case in which the first vehicle of the user is provided with the first information on exiting from the facility and reenters the facility again at the second time based on the first information, wherein the second vehicle is the second vehicle that enters the facility at a third time, the third time being after the first time and the second time, and wherein the second vehicle has not made a pre-entry reservation for use of the parking lot performed before entry of the second vehicle into the facility (see [0123] “The vehicle may leave the parking facility without losing parking privileges. When a legally parked vehicle egresses the parking facility and attempts to re-enter, the system acquires and authenticates the code as the vehicle approaches the facility, and allows the vehicle to enter the parking facility. In one technique, the system flashes the indicator light device associated with the assigned parking space a suggestive color, illustratively green, based on the code. All other indicator light devices in the system may be left dark or flashed red. Another technique is for the system to change the guest status parameter to "unassigned" upon re-entry, and allow the driver to select any available parking space as described above. Note that the parking space remains assigned while the vehicle is away, thereby preserving parking privileges,” [0128] “the illegal vehicle that uses a code assigned to another. If the code submitted by an arriving vehicle is authenticated but the assigned space is occupied, the parked vehicle in the assigned space could be either a legal occupant or an illegal occupant … the system may allow the arriving vehicle to enter but indicate available spaces by flashing the associated indicator light devices a suggestive color, illustratively yellow. When the arriving vehicle is parked, the system may flash the indicator light devices associated with the spaces containing the arriving vehicle and the parked vehicle a suggestive color, illustratively yellow, and generate an ‘investigate’ alert to a facility agent,” the “legally parked vehicle” that re-enters the garage and the “arriving vehicle” teach the claimed “first vehicle” and “second vehicle,” respectively) (please see rejection above for combination rationale).
	Regarding Claim 12, Bruce teaches a non-transitory computer-readable storage medium that is configured to store a computer program to be executed by a computer to perform at least (see [0005] “a computer program product can be provided. The computer program product can include a computer readable storage medium readable by one or more processing unit and storing instructions for execution by one or more processor for performing a method”):
	acquire a usage status of a parking lot (see [0031] “Parking space information can include for each parking space coordinates of the parking space, user(s), and time period, prices and the like,” [0041] “FIG. 3 illustrates an embodiment of a user interface 300 that can be displayed on a user computer device e.g. computer device 130 A for use by the user e.g. for making parking space reservations, changing parking space reservations, and registering users and/or vehicles into system 100
registered users of system 100 managed by manager system 110. User interface 300 can be displayed e.g. on a display of a computer device e.g. computer device 130A and/or a display of a vehicle system e.g. vehicle system 120A,” [0043] “In area 320 a user can be presented with representation of the parking area selected. In area 320 parking spaces that are already reserved for the designated time are indicated as being unavailable, and areas available for reservation are indicated to be available”);
	referring to the acquired usage status, and, receiving a first post-entry reservation for a use of the parking lot of the first vehicle (see [0082] “If a user arrives at a parking area, who has not reserved 
any parking space and is seeing if there are any open, not reserved parking spaces the user can benefit from indication indicating whether an open space is a reserved parking space, at which the user is not authorized to park at or an not reserved parking space, which can be indicated in green to indicate that the user is authorized to park in the open space and subsequent to parking, can transact to reserve the now occupied parking space”); and
	provide a user of the first vehicle with first information on the received first post-entry reservation (see [0003] “a paper receipt can be printed at a kiosk for display on a dashboard of a vehicle driver user”).
	Bruce does not explicitly teach, however Sadeghi teaches vehicle charging stations within a parking lot for people to use (see [0002] “The present invention may be employed in various environments, including public and private streets, outdoor and indoor parking facilities (e.g., parking lots),” [0068] “the smart parking meter 200 may be used as a charging station for electric cars. In such instance, the parking meter may further include an extendable power cord that can be plugged into an electric car. The electric car then may be easily charged while the car is parked at the parking spot”) (please see claim 1 rejection for combination rationale).
	The combination of Bruce and Sadeghi does not explicitly teach, however Takatsuka teaches when a first vehicle having entered a facility including a parking lot cannot use the parking lot within a predetermined time after the entry at a first time receive a post-entry reservation (see [0045] “the user can refer to information displayed on the screen of the display component, such as the battery exchange completion time or the waiting time at each battery station, and select and reserve the battery station that can perform battery exchange most efficiently,” the vehicle cannot use the parking spot at the battery station for a predetermined time (waiting time)) (please see claim 1 rejection for combination rationale).
	Bruce does not explicitly teach, however Fayfield teaches guide a first vehicle to the parking lot (see [0004] “One type of smart parking system uses a vehicle sensor and an indicator, typically an LED light, in proximity to each parking spot to direct customers to specific available parking spaces. A continuous green light typically indicates "available" while a continuous red light typically indicates ‘occupied,” [0122] “The system assigns a parking space to the vehicle. One technique is for the system to pre-assign the parking space. In the hotel example, the system may automatically select a parking 
space number, change the guest status parameter to the assigned parking space number, and flash the indicator light device associated with the assigned parking space a suggestive color, illustratively green. All other indicator light devices in the system may be left dark or flashed red. Another technique is to allow the driver to select any available parking space. The system may flash all available spaces a suggestive color such as green, while the unavailable spaces may be flashed another suggestive color such as red. When the driver parks the vehicle in one of the available parking spaces, the vehicle is detected and the system may change the guest status parameter to the assigned parking space number. In either case, the indicator lights may be turned off after the vehicle is detected in the parking space”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller configured to guide a first vehicle to the parking lot as taught in Fayfield with the parking system of Bruce with the motivation to “maximize parking utilization and increase revenue for the operator (a ramp operator, for example), and to improve the user's (a retail customer, for example) experience” (Fayfield [0004]).
	Bruce does not explicitly teach, however Fayfield teaches so that the first vehicle enters in the parking lot with a higher priority than a second vehicle, in a case in which the first vehicle of the user is provided with the first information on exiting from the facility and reenters the facility again at the second time based on the first information, wherein the second vehicle is the second vehicle that enters the facility at a third time, the third time being after the first time and the second time, and wherein the second vehicle has not made a pre-entry reservation for use of the parking lot performed before entry of the second vehicle into the facility (see [0123] “The vehicle may leave the parking facility without losing parking privileges. When a legally parked vehicle egresses the parking facility and attempts to re-enter, the system acquires and authenticates the code as the vehicle approaches the facility, and allows the vehicle to enter the parking facility. In one technique, the system flashes the indicator light device associated with the assigned parking space a suggestive color, illustratively green, based on the code. All other indicator light devices in the system may be left dark or flashed red. Another technique is for the system to change the guest status parameter to "unassigned" upon re-entry, and allow the driver to select any available parking space as described above. Note that the parking space remains assigned while the vehicle is away, thereby preserving parking privileges,” [0128] “the illegal vehicle that uses a code assigned to another. If the code submitted by an arriving vehicle is authenticated but the assigned space is occupied, the parked vehicle in the assigned space could be either a legal occupant or an illegal occupant … the system may allow the arriving vehicle to enter but indicate available spaces by flashing the associated indicator light devices a suggestive color, illustratively yellow. When the arriving vehicle is parked, the system may flash the indicator light devices associated with the spaces containing the arriving vehicle and the parked vehicle a suggestive color, illustratively yellow, and generate an ‘investigate’ alert to a facility agent,” the “legally parked vehicle” that re-enters the garage and the “arriving vehicle” teach the claimed “first vehicle” and “second vehicle,” respectively) (please see rejection above for combination rationale).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Sadeghi, Takatsuka, and Doan (U.S. Patent Application Publication No. 20070008131). 
	Regarding Claim 2, the combination of Bruce, Sadeghi, and Takatsuka teaches the limitations of claim 1 as discussed above.  Bruce does not explicitly teach, however Doan teaches further comprising: a controller configured to allow the first vehicle to use the parking lot in a case in which the first vehicle of the user provided with the first information has exited from 15the facility and has entered the facility again at the second time according to the first information (see [0062] “allowing vehicle 720 to exit and re-enter the parking garage in accordance with a previously purchased parking contract”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the parking reservation system of Bruce the process of allowing the first vehicle to use the parking lot in a case in which the first vehicle of the user provided with the first information has exited from the facility and has entered the facility again at a time according to the first information as taught by Doan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a parking reservation system where a first vehicle is allowed to use the parking lot in a case in which the first vehicle of the user provided with the first information has exited from the facility and has entered the facility again at a time according to the first information.
	Regarding Claim 3, the combination of Bruce, Sadeghi, Takatsuka, and Doan teaches the limitations of claim 2 as discussed above.  Bruce further teaches wherein the first vehicle is a vehicle which has not made a pre-entry reservation for a use of the parking lot performed before entry (see [0082] “a user arrives at a parking area, who has not reserved any parking space,” the user has not made a pre-entry reservation for use of the parking area before the user has entered the parking area).
	Bruce does not explicitly teach, however Sadeghi teaches 20the controller, when the second vehicle of the user who has made a pre-entry reservation has entered the facility at the third time according to the pre-entry reservation, is configured to allow the second vehicle to use the parking lot (see [0107] “Once the user has arrived at the parking spot on time or the reservation has expired, the process ends (step S522),” [0126] “When a motorist makes a reservation of a parking space (either on-the-spot or for a future date and time), and the motorist arrives at the reserved parking space, the motorist may be prompted to activate the parking duration via a mobile device”). 
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of allowing a vehicle having a post-entry reservation to use the parking lot in Bruce with the process of allowing a vehicle having a pre-entry reservation to use the parking lot in Sadeghi.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a reservation system that allows a vehicle having a pre-entry reservation to use the parking lot.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Sadeghi, Takatsuka, Doan, and Triplett (U.S. Patent Application Publication No. 20160133133).
	The combination of Bruce, Sadeghi, Takatsuka, and Doan teaches the limitations of claim 2 as discussed above.  Bruce further teaches wherein the second time according to the first information is a time in which a parkingOSP-8822834 space in which the first vehicle can park is present in the parking lot (see [0043] “Using area 316 a user can select a parking space, in area 318 a user can designate a time and date for parking space reservation,” [0088] “as indicated by FIGS. 8-15, indicator system 150 can indicate time periods of parking space reservations e.g. as may be displayed on a vertically oriented electronic display such an electronic display 416 as shown in FIG. 4”).
	Although Bruce teaches that reservations can be post-entry parking reservations, Bruce does not explicitly teach however Triplett teaches a first priority level of the first reservation is higher than a second priority level of a second reservation received after another vehicle has entered the facility (see [0113] “the driver indicated parking would be used when making a dinner reservation via OpenTable,” [0135] “All five vehicles may be added to a to-be-parked queue, which may be prioritized 
according to, for example, a time that each vehicle entered the 75 foot radius,” [0167] “Using filtering button 524, the parking attendant may filter by vehicles in proximity that have reservations at the particular establishment. The queue may also be filtered based on the actual time and the time of the reservations. For instance, if a green Taurus pulls up to the valet stand and the driver has a reservation at 7:00 and the actual time is 6:55, then the queue entry 540 may be moved to the top of the queue 
510”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the priority level of a first reservation that is higher than a priority level of a second reservation received after another vehicle has entered the facility as taught in Triplett with the reservation system of Bruce with the motivation such that “[t]he VPS system may then use this information, for example, to plan for parking arrivals. The VPS system may then provide VPS parking attendants, via VPS devices, information ahead of time that allows the attendants to better handle arriving vehciles [sic]” (Triplett [0197]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Sadeghi, Takatsuka, and Egoshi (U.S. Patent Application Publication No. 20130181672).
	The combination of Bruce, Sadeghi, and Takatsuka teaches the limitations of claim 1 as discussed above.  Bruce further teaches further comprising:  a provider configured to refer to the first post-entry reservation the usage status of the parking lot (see [0031] “Parking space information can include for each parking space coordinates of the parking space, user(s), and time period, prices and the like,” [0043] “In area 320 a user can be presented with representation of the parking area selected. In area 320 parking spaces that are already reserved for the designated time are indicated as being unavailable, and areas available for reservation are indicated to be available”), and
	to provide the user with a time during which the 10first vehicle can use the parking lot (see [0003] “parking meters have accepted coin deposits and have indicated a time display displaying a remaining time left at a parking space,” [0031] “Parking space information can include for each parking 
space coordinates of the parking space, user(s), and time period, prices and the like. Such parking space information can be associated to information of user drivers area 1212. For example, an activity record for a user stored in area 1212 can store records for each parking space (including e.g. coordinates of the parking space, user(s), and time period, prices and the like) that has been historically allocated to each user,” [0072] “on determining that a user's reservation is nearing expiration manager system can conditionally initiate presentment of an option to reserve additional time at the parking space coordinates of the current reservation”).
	Although Bruce teaches that reservations can be post-entry parking reservations, Bruce does not explicitly teach however Egoshi teaches refer to the first reservation a third reservation which has a higher priority level than the first reservation for the use of the parking lot and is received after another vehicle has entered the facility (see FIG. 17 where the reservation of vehicle B, the reservation of vehicle A, and vehicle C teach the claimed “first reservation,” “third reservation,” and “another vehicle,” respectively, [0116] “at the time of arrival of the booked vehicle A, the booked vehicle B is in the course of charging … it is possible to rearrange the schedule into one in which the booked vehicle A having the higher priority between the arrived booked vehicles A and B can secure the reserved charge time,” [0117] “the reservation part 502 rearranges the schedule … charging of the booked vehicle B is performed in 15:30-16:00 after charging of the booked vehicle A is performed in 14:45-15:30, the charge time of the booked vehicle A having the higher priority and the charge time of the booked vehicle B can be both secured. Thus, the reservation part 502 judges that such rearrangement of the schedule is possible (Yes in Step S044), and makes the schedule 740 shown in FIG. 17 (Step S045). Then, the charging control part 501 performs charging of the booked vehicles A and B according to this schedule”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the facility reservation system of Bruce a provider configured to refer to the first reservation, a third reservation which has a higher priority level than the first reservation for the use of the parking lot and is received after another vehicle has entered the facility as taught by Egoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a facility reservation system including a provider configured to refer to the first reservation, a third reservation which has a higher priority level than the first reservation for the use of the parking lot and is received after another vehicle has entered the facility.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Sadeghi, Takatsuka, and Triplett.
	The combination of Bruce, Sadeghi, and Takatsuka teaches the limitations of claim 1 as discussed above.  Bruce does not explicitly teach however Triplett teaches wherein the usage status includes a use time included in a pre-entry reservation that is received before the first vehicle enters the facility for the use of the parking lot (see [0167] “the parking attendant may filter by vehicles in proximity that have reservations at the particular establishment. The queue may also be filtered based on the actual time and the time of the reservations. For instance, if a green Taurus pulls up to the valet stand and the driver has a reservation at 7:00 and the actual time is 6:55,” [0197] “the VPS device may obtain the time of the reservation and/or an expected arrival time (e.g., 15 minutes prior to reservation, etc.) of the vehicle”) (please see claim 4 rejection for combination rationale).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Bruce, Sadeghi, Takatsuka, Egoshi, and Lee (U.S. Patent Application Publication No. 20180144420).
	The combination of Bruce, Sadeghi, and Takatsuka teaches the limitations of claim 1 as discussed above.  Although Bruce teaches that reservations can be post-entry reservations for the use of the parking lot, Bruce does not explicitly teach however Lee teaches further comprising: a provider configured to provide the user with information indicating a number of fourth reservations which have higher priority levels than the first reservation (see [0039] “a queue number is sent to the user 2 via the reservation screen 61 providing the current number of other pending reservations that are in the queue ahead of the user 2”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the reservation system of Bruce the process of providing the user with information indicating the number of reservations which have higher priority levels than the first reservation (the number of fourth post-entry reservations) as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a reservation system where the user is provided with information indicating the number of reservations which have higher priority levels than the first reservation.
	Bruce does not explicitly teach, however Egoshi teaches reservations having higher priority that are received after another vehicle has 20entered the facility (see [0116] “at the time of arrival of the booked vehicle A, the booked vehicle B is in the course of charging … it is possible to rearrange the schedule into one in which the booked vehicle A having the higher priority between the arrived booked vehicles A and B can secure the reserved charge time”) (please see claim 5 rejection for combination rationale).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Sadeghi, Takatsuka, and Dingler (U.S. Patent Application Publication No. 20100015993).
	The combination of Bruce, Sadeghi, and Takatsuka teaches the limitations of claim 1 as discussed above.  Bruce does not explicitly teach, however Dingler teaches wherein the first information is information on fifth post-entry reservations received after vehicles have entered the facility, which have an increasing priority level 25in order of entry into the facility (see [0015] “The reservation computer device is operable to prioritize a reservation schedule of a service establishment 
based on a route and projected arrival time of one or more subscribing users such that earlier arriving 
users and users that have already arrived at the service establishment are given priority in the reservation schedule regardless of prearranged reservations”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reservations which have an increasing priority level 25in order of entry into the facility as taught in Dingler with the reservation system of Bruce with the motivation to enable the facility “the ability to rearrange its seating schedule to maximize capacity and hence revenue. In this way, the late arriving patron can be re-queued into the system, while early arriving patrons can be given priority” (Dingler [0023]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Sadeghi, Takatsuka, and Ricci (U.S. Patent Application Publication No. 20140310075).
	The combination of Bruce, Sadeghi, and Takatsuka teaches the limitations of claim 1 as discussed above.  Bruce does not explicitly teach, however Ricci teaches wherein the provider is configured to provide a terminal device of the user or the vehicle used by the user with a time according to the first information during which the first vehicle can use the parking lot (see [0826] “the parking module 2340 can provide contact information for the user's communication device 212, 248 to the parking server 3608. The parking server can then contact the user 216 directly to provide updates (such as time remaining, time expired, cost of extension, penalty cost of violation), request payment, send confirmations (reservation received, payment received), and send receipts (transaction amount, date of transaction, location of parking space, balance remaining in parking account)”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the parking reservation system of Bruce the process of providing the terminal device of the user with a time according to the first information during which the first vehicle can use the parking lot as taught by Ricci since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a parking reservation system where a time according to the first information during which the first vehicle can use the parking lot is provided to the terminal device of the user.
Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejections, Applicant argues that:
The combination of Bruce, Sadeghi, and Takatsuka do not disclose, teach, or suggest: a controller configured to guide a first vehicle to the parking lot so that the first vehicle enters in the parking lot with a higher priority than a second vehicle, in a case in which the first vehicle of the user is provided with the first information on exiting from the
facility and reenters the facility again at the second time based on the first information,
wherein the second vehicle is the second vehicle that enters the facility at a third time,
the third time being after the first time and the second time, and wherein the second
vehicle has not made a pre-entry reservation for use of the parking lot performed before entry of the second vehicle into the facility, as recited in amended independent claims 1, 11, and 12.

(p. 10, para. 2).  As described more fully above, such features are taught by Fayfield.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628